NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HERBER MARTIN SILVAS-                           No. 19-15153
RODRIGUEZ,
                                                D.C. No. 1:18-cv-00620-SKO
                Petitioner-Appellant,

 v.                                             MEMORANDUM*

CRAIG APKER,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sheila K. Oberto, Magistrate Judge, Presiding**

                           Submitted August 19, 2019***

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Federal prisoner Herber Martin Silvas-Rodriguez appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a

section 2241 petition, see Schleining v. Thomas, 642 F.3d 1242, 1246 (9th Cir.

2011), and we affirm.

      Silvas-Rodriguez was arrested by state authorities on May 21, 2012, to face

state charges. On February 5, 2013, he was transferred to federal custody to face

federal charges pursuant to a writ of habeas corpus ad prosequendum. After the

federal court imposed his sentence on January 9, 2014, Silvas-Rodriguez was

returned to state custody on January 28, 2014. Silvas-Rodriguez argues that he

should receive credit towards his federal sentence for the time period that he was in

federal custody between February 2013 and January 2014. Contrary to his

argument, however, the record reflects that Silvas-Rodriguez remained in primary

state custody during this time period. See id. at 1243 n.1. Moreover, because

Silvas-Rodriguez received credit against his state sentence for this time period, he

is not entitled to any additional federal credit. See 18 U.S.C. § 3585(b); United

States v. Wilson, 503 U.S. 329, 337 (1992) (defendant may not receive “double

credit for his detention time”). Finally, Silvas-Rodriguez’s federal sentence

commenced on June 9, 2014, the date he was taken into federal custody to

commence service of his federal sentence. See 18 U.S.C. § 3585(a). Contrary to

Silvas-Rodriguez’s contention, his federal sentence cannot be backdated prior to

this date. See Schleining, 642 F.3d at 1247-48.


                                          2                                     19-15153
     In light of this disposition, we do not reach the parties’ remaining

arguments.

     Appellee’s request for judicial notice is granted.

     AFFIRMED.




                                         3                                  19-15153